DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a server system comprising: a management server comprising a first processor and a first memory storing a first set of instructions executable by the first processor; a function server comprising a second processor and a second memory storing a second set of instructions executable by the second processor; a combination of the management server and the function server configured to perform: receiving a registration request for registering a user of a device in a condition where a connection between the server system and the device via the Internet has not been established; registering a user ID for identifying the user; receiving, from a terminal, consumable component information related to registration of a service in the condition where the connection between the server system and the device via the Internet has not been established, the service being provided by a service providing server and being for use at the device, the consumable component information corresponding to a consumable component selected by the user; registering the consumable component information; after registering the consumable component information, transmitting a notification to the service providing server to cause the service providing server to send an email to the terminal, the email including a link that enables the terminal to transmit a device registering request to the server system; after transmission of the email, receiving, from the terminal the device registering request; in response to receiving the device registering request, transmitting, to the terminal, a PIN code; in response to the PIN code being registered into the device, receiving, from the device, a device ID for identifying the device after registering the 
The closest prior art of US 20040073684 A1 (“Jodra”) discloses a method to register a printer with a remote printing server. In addition, prior art US 20110238704 A1 (“Koike”) discloses a combination of server system registering printer with consumable component information and receiving request for ordering consumable component information. 
However, the combination of the prior art neither singly nor in combination does not disclose the claimed steps in the specific order, “transmitting a notification to the service providing server to cause the service providing server to send an email to the terminal, the email including a link that enables the terminal to transmit a device registering request to the server system; after transmission of the email, receiving, from the terminal the device registering request” in view of the specific combinations of the recited steps and functions in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685